 

lease amendment no. 2

 

AGREEMENT made as of this day of 8th day of October 2019 by and among RIVER
RIDGE LIMITED PARTNERSHIP (“Landlord”), CORBUS PHARMACEUTICALS, INC. (“Tenant”),
and CORBUS PHARMACEUTICALS HOLDINGS, INC. (“Guarantor”).

 

witnesseth that:

 

WHEREAS, Landlord is the landlord and Tenant is the tenant under a certain lease
dated March 21, 2017 as amended by Lease Amendment No. 1 dated February 26, 2019
(collectively, the “Lease”) with respect to certain premises in Norwood,
Massachusetts; and

 

WHEREAS, Guarantor is the guarantor of the Tenant’s obligations under the Lease
under a Guarantee dated August 21, 2017 (the “Guarantee”), and Guarantor wishes
to consent to this Amendment.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants herein contained, the parties hereto hereby agree as follows:

 

1. Initially capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Lease.

 

2. Notwithstanding anything contained in the contrary in the Lease, the New
Commencement Date shall be September 1, 2019 and the term of the Lease is
extended to end on November 30, 2026.

 

3. As of the New Premises Commencement Date, the New Premises shall consist of
approximately 30,523 rentable square feet of floor area located on the first
floor of the Building and the Original Premises contains approximately 32,733
rentable square feet of floor area (being the entire second floor of the
Building). The total rentable square feet of the demised premises is 63,256
rentable square feet of floor area.

 

4. As of the New Premises Commencement Date, Tenant’s Percentage shall be
increased to 62.6%. Tenant’s Percentage shall remain 32.65% through August 31,
2019.

 

5. Notwithstanding anything contained in the Lease to the contrary, the Base
Rent from September 1, 2019 through November 30, 2019 for both the New Premises
and Original Premises is 54,652.50 per month. Commencing on December 1, 2019
Base Rent due under the Lease for the 1st and 2nd floor which includes the New
Premises and Original Premises shall be as follows:

 

For and with respect to the period December 1, 2019 through February 29, 2020,
the amount of $82,838.00 per month.

 

For and with respect to the period March 1, 2020 through August 31, 2020, the
amount of $96,370.31

 



   

 



 

For and with respect to the period September 1, 2020 through February 28, 2021,
the amount of $130,465.50 per month.

 

For and with respect to the period March 1, 2021 through February 28, 2022, the
amount of $134,419.01 per month.

 

For and with respect to the period March 1, 2022 through February 28, 2023, the
amount of $138,372.50 per month.

 

For and with respect to the period March 1, 2023 through February 29, 2024, the
amount of $142,326.01 per month.

 

For and with respect to the period March 1, 2024 through February 28, 2025, the
amount of $146,279.50 per month.

 

For and with respect to the period March 1, 2025 through February 28, 2026, the
amount of $150,233.01 per month.

 

For and with respect to the period March 1, 2026 through November 30, 2026
(being a partial year), the amount of $154,186.50 per month.

 

6. Guarantor hereby consents to this Amendment to the Lease and agrees that the
Guarantee shall remain in full force and effect with respect to the Lease as
amended hereby.

 

7. As amended hereby, the Lease is hereby ratified, confirmed and approved and
except as amended hereby, the Lease shall remain in full force and effect in
accordance with its original terms.

 

8. Tenant hereby confirms that as of the date hereof, there is no default of
Landlord under the Lease or any event which with notice or the passage of time
or both would constitute a default of Landlord under the Lease.

 

9. Each of Landlord and Tenant hereby represents and warrants to the other that
it has not had any dealings with any broker in connection with the consummation
of this Amendment for whose fee Landlord shall be responsible] and, in the event
of any other brokerage claims against a party (the “Innocent Party”) predicated
upon prior dealings with the other party named herein, such other party agrees
to defend the same and indemnify the Innocent Party against any such claim,

 

10. The parties acknowledge and agree that, notwithstanding any law or
presumption to the contrary, this Amendment may be executed by electronic
signature, which shall be considered as an original signature for all purposes
and shall have the same force and effect as an original signature. Without
limitation “electronic signature” shall include a faxed version of an original
signature or an electronically scanned and transmitted version (e.g., via pdf)
of an original signature.

 

 2 

 

 

WITNESS THE EXECUTION HEREOF, under seal, as of the day and year first above
written.

 

  LANDLORD:       RIVER RIDGE LIMITED PARTNERSHIP         By: Cornerstone
Corporation,       its managing agent         By: /s/ Paul J. Tryder     Paul J.
Tryder, President         TENANT:         CORBUS PHARMACEUTICALS, INC.        
By: /s/ Sean Moran   Name: Sean Moran   Its: Chief Financial Officer    
Hereunto Duly Authorized         GUARANTOR:         CORBUS PHARMACEUTICALS
HOLDINGS, INC.                                    By: /s/ Sean Moran   Title:
Chief Financial Officer     Hereunto Duly Authorized

 



 3 

 

 

